The defendant was convicted under an indictment which charged that he did manufacture, sell, give away, or have in his possession a still, or apparatus, or appliance or some device or substitute therefor, to be used for the purpose of manufacturing or distilling prohibited liquors or beverages, etc. In a case of this character, under the statute, the jury passes upon the guilt or innocence of the accused, and, if convicted, the court fixes the punishment by imposing an indeterminate term of imprisonment in the penitentiary, within the limits of the punishment which the statute prescribes. In this case the punishment fixed by the court was not less than 15 months' nor more than 16 months' imprisonment in the penitentiary. From the judgment of conviction the defendant appealed. It is manifest that this appeal is for delay only. No ruling of the court was invoked upon the trial of this case, and therefore no exception is shown by the so-called bill of exceptions. There was ample evidence to sustain the verdict of the jury and to support the judgment. The record is regular in all things. Let the judgment appealed from stand affirmed.
Affirmed.